DETAILED ACTION
Status of the Claims
	Claims 1-11 are pending in this application.  Claims 1-11 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the US provisional applications 62877041 and 62902566 filed on 07/22/2019 and 09/19/2019 respectively. 

Information Disclosure Statement
The information disclosure statement from 05/03/2022 has been considered. 

Rejections Withdrawn
	The USC 103 rejection over claims 1-8 over Nielsen is withdrawn per Applicant’s amendment of adding “the composition comprising: (i) an effective dosage of the analgesic or salt thereof: and (ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride. sodium chloride. capsaicin. oleoresin. capsicum. and mixtures thereof” limitation to instant claim 1. 
The USC 103 rejection over claims 1 and 9 over Nielsen and Takeshi is withdrawn per Applicant’s amendment of adding “the composition comprising: (i) an effective dosage of the analgesic or salt thereof: and (ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride. sodium chloride. capsaicin. oleoresin. capsicum. and mixtures thereof” limitation to instant claim 1. 
	The USC 102(a)(1) rejection over claims 1-7 over Ambron is withdrawn per Applicant’s amendment of adding “the composition comprising: (i) an effective dosage of the analgesic or salt thereof: and (ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride. sodium chloride. capsaicin. oleoresin. capsicum. and mixtures thereof” limitation to instant claim 1.

Rejections Maintained- Modified as Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2013/067591 A1, publication date 05/16/2013, previously cited, see further below for teachings) and Fossel (US Patent Application Publication number US20150258196 A1, publication date 09/17/2015, previously cited).
Applicant has amended instant claim 1 by adding new limitations of “the composition comprising: (i) an effective dosage of the analgesic or salt thereof: and (ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride, sodium chloride, capsaicin, oleoresin, capsicum, and mixtures thereof” and “wherein the effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally” which are important from the instant specification and were not previously found in the claim set. 
Regarding claims 1-4, Nielsen teaches formulations comprising analgesics to treat pain conditions (page 7, lines 4-10, claim 1) and their methods of use (page 7, line 11, claim 1) wherein the formulation can be in the form of a cream where the cream is to be applied (transdermal, topical) (non-systemic delivery) to the spine dermatome(s) of the pain site, e.g., L2-S2 (remote location away from the pain area) (page 29, lines 4-5) wherein the pain that is being treated is nociceptive pain conditions (page 11, line 2) thus blocking nociceptive transmission to the affected dermatomal area.  Paragraphs 10 and 120 of Nielsen provides that administration of the physiological agents by topical application allows controlled release of the agents into the systemic circulation (agents go through the skin into systemic circulation).  Example 2 provides for a topical formulation with flupirtine and oxycodone (analgesics). Regarding the “non-systemically delivering” limitation, Nielsen discloses “While transfer of drugs into general circulation does occur to some extent (depending on the nature of the drug and the topical formulation), systemic absorption of drugs topically applied is often slow and incomplete and this first-pass metabolism is largely avoided. This translates into significant advantages in terms of improved efficacy and reduced side effects. In relation to efficacy, topical administration can be particularly advantageous in that relatively high concentrations of the active drug can be obtained at or around the local sites of application. The low concentrations found in plasma after topical administration relative to those found after oral or iv administration means that the risks of systemic effects contributing to adverse reactions is low” (page 3, para 10). Thus, Nielsen specifically discusses avoiding or minimizing systemic circulation entrance. Also, the instant claims do not exclude entrance into the circulatory system or permeating through the stratum corneum even with the newly added “non-systemically delivering” limitation. Said limitation does not exclude drugs that enter the circulatory system after being applied via a non-systemic route such as a topical administration. Thus, Nielsen invention does not teach away even if its teachings admit “While transfer of drugs into general circulation does occur to some extent (depending on the nature of the drug and the topical formulation)” (page 3 lines 21-22) which is a secondary effect of a method of non-systemic administration that minimizes a systemic side effect. Nielsen also discloses remotely treating pain, “the site of administration may correlate to the source of pain or the formulations may be topically administered to a site remote from the source or sensation of pain” (page 17, para 43). Regarding the “delivering the analgesic or salt thereof through the skin to the perineural space, and along the dorsal branches to the DRG and Dorsal Horn (DH)” limitation, Nielsen doesn’t disclose specifically that the drug reaches perineural space along the dorsal branches, however, Nielsen discloses “The skin is innervated with around one million afferent nerve fibres with most terminating in the face and extremities. The cutaneous nerves contain axons with cell bodies in the dorsal root ganglia” (para 10), and goes into detail about topical administration’s efficacy advantages such as “topical administration can be particularly advantageous in that relatively high concentrations of the active drug can be obtained at or around the local sites of application” (para 10). It is important to note that the instant claim (and the specification embodiments) do not offer any limitation that would differentiate the instant invention from the Nielsen invention as far as the analgesic being delivered to the perineural space. In both specification embodiments (examples 7-8), applicant treats patients with a conventional ketorolac cream in a dermatomal area. Thus, absent evidence of the contrary, Nielsen composition, through topical administration through skin, will reach to the perineural space, and along the dorsal branches to the DRG and Dorsal Horn (DH). Regarding the new limitation of “an effective dosage of the analgesic or salt thereof”, Nielsen teaches “an effective amount of an agent to treat the disease” (claim 23). Regarding the new limitation of “wherein the effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally”, it is important to note that the instant specification does not define what effective dosage is. Under broadest reasonable interpretation, effective dosage is interpreted as any dosage that is sufficient to treat pain. Nielsen provides teachings such as “Topical compositions are prepared which comprise retigabine or flupirtine. Compositions are prepared according to standard protocols, known in the art. Target concentrations of active ingredient are set at 1-5% w/w to provide a topical formulation of sufficiently high concentration of active pharmaceutical ingredient to be effective in alleviating pain” (example 1). Nielsen also provides specific embodiment (example 6) for “Clinical applications of topically applied flupirtine - cancer pain” with a dose range of “0.5 to 100mg/mm2 surface area four times daily (qid) topically applied” (para 136).  Applicant provides arguments in regards to how this amount is more than a typical flupirtine oral dose used for pain management. Applicant cites a reference (Singal, found in Application Contents) to provide that a usual oral dose of flupirtine is 100 mg 3 to 4 times a day. Although Applicant’s math showing even 0.5 mg/mm2 equates to a local concentration higher than a usual oral dose, there is not evidencing a dosage such as 100 mg 3 to 4 times a day would be an effective dose to treat the same pain in example 6 of Nielsen. If anything, it is interpreted such that an effective oral dose for the cancer patients in example 6 would either be much higher than the topical dose or high enough such that it is not suitable for oral administration. It is interpreted such that Nielsen is offering a topical dose due to the fact that an effective oral dose is not feasible due to the risks of systemic effects contributing to adverse reactions via oral route. For this reason, there is a prima facie case of obviousness over this limitation. The burden is on the Applicant to provide evidence that Nielsen’s topical effective dosages would be higher than an oral effective dose in the same setting. Neilsen’s teaching of “In relation to efficacy, topical administration can be particularly advantageous in that relatively high concentrations of the active drug can be obtained at or around the local sites of application” (para 10) does not teach away since this statement is merely talking about high concentrations present locally on the skin surface, not a concentration that would be higher than a respective effective oral dosage with a lower concentration. Lastly, Applicant provides no evidence in the instant specification that this limitation is instantly being achieved. For this reason, there is also a new 112a written description rejection below. 
Regarding claims 5-7, Nielsen teaches small molecule NSAID analgesics such as aspirin, naproxen, sulindac and diclofenac among others (claim 30 of Nielsen).   
Regarding claim 8, Nielsen teaches baclofen (page 23, line 3) as an analgesic to be used.
Regarding claim 10, Nielsen teaches compositions comprising propylene glycol (page 28, line 9), xanthan gum (a stabilization polymer) (table 3), and an analgesic (claim 1).  
Regarding claim 11, Nielsen teaches compositions comprising water (table 3), propylene glycol (page 28, line 9), xanthan gum (a stabilization polymer) (table 3), and an analgesic (claim 1).  
Regarding claim 1, regarding the “(ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride, sodium chloride, capsaicin, oleoresin, capsicum, and mixtures thereof”, Nielsen teaches “use of a dermal penetration enhancer” (claim 31) but does not teach one of the species instantly claimed. 
Regarding claim 10, Nielsen does not teach a polysorbate surfactant and a nitric oxide donor.
Regarding claim 11, Nielsen does not teach sodium chloride, a nitric oxide donor, glyceryl stearate, cetyl alcohol, potassium chloride, squalane, isopropyl myristate, and oleic acid.
Regarding claim 1, Fossel teaches transdermal delivery of various compositions (abstract) comprising “choline chloride, magnesium chloride” (claim 118) as well as penetrating agents “oleoresin, capsicum” (para 54). 
Regarding claim 10, Fossel teaches transdermal delivery of various compositions (abstract) comprising ibuprofen (analgesic), a nitric oxide donor, a stabilization polymer, a polysorbate surfactant (abstract) and propylene glycol (table 1). 
Regarding claim 11, Fossel teaches a composition comprising water, sodium chloride, L-arginine hydrochloride (nitric oxide donor), naproxen sodium (analgesic salt), glyceryl stearate, cetyl alcohol, potassium chloride, propylene glycol, squalane, polysorbate, isopropyl myristate, oleic acid and xanthan gum (a stabilizing polymer) (all in table 1). 
Additionally (mentioned for the purposes of compact prosecution), regarding claims 2-4, Fossel teaches the composition in a form selected from the group consisting of cream, gel, liquid, lotion, spray, aerosol, or transdermal patch. (para 48). Regarding claims 5-7, Fossel teaches small molecule NSAID analgesics such as naproxen and ibuprofen among many others (paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Nielsen and Fossel to arrive at the claimed invention. Even though the embodiments of Nielsen are concerned with topical application of analgesics at the site of the pain (non-remote), the specification of Nielsen provides a motivation to meet the remote limitation since Nielsen teaches “For example, the cream can be applied to the site of pain or the spine dermatome(s) of the pain site, e.g., L2-S2 for any leg, knee, or foot neuropathy” (page 29 lines 4-6). Fossel provides composition components that result in high temperature stability (paragraph 4). Fossel specifically motivates agents that increase transport of the pharmaceutical agent into the skin (para 54). Thus, one would be motivated to incorporate the teachings of Fossel into the teachings of Nielsen to achieve the instant invention with reasonable expectation of successfully delivering a transdermal composition with high temperature stability to the spinal areas in the body corresponding to affected dermatomes. 

New Rejections – Necessitated By Applicant’s Amendments
Applicant has amended instant claim 1 by adding new limitations of “the composition comprising: (i) an effective dosage of the analgesic or salt thereof: and (ii) at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride, sodium chloride, capsaicin, oleoresin, capsicum, and mixtures thereof” and “wherein the effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally” which are important from the instant specification and were not previously found in the claim set which warrants new search and consideration. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, Applicant recites “wherein the effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally”. This limitation is not supported by the instant specification. In all of the instant specification embodiments (examples 1-8), Applicant does not establish an effective topical dose vs an effective oral dose to show that the effective dose of the instant claims is lower than the effective dose orally. In all embodiments, Applicant only provides effective doses for topical formulations. There are no oral dose tests, and whether such oral effective doses would be higher or lower than the effective topical dose. In order to claim such a limitation, there needs to be objective evidence demonstrating treatment of a topical cream with a total content of analgesic lower than an effective oral dose. None of the examples provided disclose a total content for the drug (ketorolac) used. 
Claims 2-11 are also rejected for being dependent on claim 1. 
New Rejection under USC 103
Claim 9 in addition to claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO2013/067591 A1, publication date 05/16/2013, previously cited), Fossel (US Patent Application Publication number US20150258196 A1, publication date 09/17/2015, previously cited) and Takeshi et al (JP2010195713A, publication date 10/15/2014, previously cited). 
Regarding claim 1, Nielsen and Fossel teach as discussed above. 
Regarding claim 9, Nielsen does not teach ketorolac even though it talks about it in the background section of the art. 
Regarding claim 9, Takeshi teaches a composition for transdermal absorption of ketorolac for administration to a living body (abstract of Takeshi Google English Translation document).
Additionally (mentioned for the purposes of compact prosecution), regarding claims 2-3, Takeshi teaches dosage forms including creams, lotions, and patches (Page 3, applications of Takeshi Google English Translation document). 
Regarding claim 4, Takeshi teaches an embodiment (example 1) where the transdermal composition is a cream. 
Regarding claims 5-9, Takeshi teaches ketorolac (small molecule NSAID) to be the main component of the transdermal composition (abstract, example 1, and claims 1, 12).
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Nielsen, Fossel and Takeshi to arrive at the claimed invention. Takeshi provides transdermal compositions that are more effective therefore requiring a lesser amount and suppressing gastrointestinal issues that are caused by previous transdermal compositions (page 2, paragraphs 10-11 of Takeshi). Thus, one would be motivated to incorporate the Takeshi teachings of ketorolac compositions into the Nielsen and Fossel teachings with reasonable expectation of successfully achieving delivery methods for more effective analgesic compositions. 

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Ambron et al (US20060216339A1, publication date: 09/28/2006, previously cited) (Hereinafter Ambron) and Fossel (US Patent Application Publication number US20150258196 A1, publication date 09/17/2015, previously cited). 
Regarding claim 1, Ambron teaches a method of treating pain in a subject, where the pain is determined to be associated with a dorsal root ganglion at a particular spinal cord level, comprising topically applying a pain inhibitor (interpreted as non-systemic delivery of an analgesic) comprising a transport peptide to skin lying within the dermatome corresponding to the spinal cord level associated with the pain (interpreted as remotely controlling pain) (claim 51). Ambron specifically recites that its invention provides the advantage that it treats pain while avoiding systemic administration of antinociceptive compound, thereby decreasing substantially the potential for substance abuse and avoiding potential side effects, such as those associated with COX-2 inhibitors (para 93). Regarding the “an effective dosage of the analgesic or salt thereof” limitation, Ambron teaches “an effective amount of an inhibitor may be administered to a subject in need of such treatment, where the subject suffers from chronic pain” (para 50). Regarding the “effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally” limitation, Ambron teaches “ effective concentration of peptide inhibitor may be between 1 nanomolar and 10 micomolar” (para 64) which is interpreted to cover concentration that are below an effective oral concentration. 
Regarding claim 2, Ambron teaches “wherein the inhibitor is contained in a transdermal patch (claim 53). 
Regarding claims 3-4, Ambron teaches an embodiment wherein the administration is a topical application (e.g., via a cream, ointment, or transdermal device, which may be a patch or may be an apparatus or an apparatus containing or otherwise associated with a patch), and the location can be, as non-limiting examples, a wound site, tissue overlying an inflamed joint, or an area within the dermatome associated with the perceived pain (e.g., L4, L5, S1, C3, C4, C5, C6 or C7) (para 52). 
Regarding claim 5-7, Ambron teaches the pain inhibitor comprising a transport peptide further comprises an agent selected from the group consisting of: (i) an anti-inflammatory agent; (ii) an opioid” (claim 52) such as aspirin, a non-steroidal anti-inflammatory agent such as ibuprofen, or a corticosteroid (para 84). 
Regarding claims 10-11, Ambron teaches as discussed above. Ambron also teaches “an increase in nitric oxide synthase (“NOS”) activity results in increased nitric oxide (“NO”) production” (para 15) which is interepted for Ambron to comprise a nitric oxide donor. 
Regarding claim 1, Ambron teaches “a skin permeability enhancing agent” (para 49) but does not teach “at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride. sodium chloride. capsaicin. oleoresin. capsicum. and mixtures thereof”. 
Regarding claims 10-11, Ambron does not teach a stabilization polymer, propylene glycol, a polysorbate surfactant, water, sodium chloride, glyceryl stearate, cetyl alcohol, potassium chloride, squalene, isopropyl myristate, and oleic acid. 
Regarding claim 1, Fossel teaches transdermal delivery of various compositions (abstract) comprising “choline chloride, magnesium chloride” (claim 118) as well as penetrating agents “oleoresin, capsicum” (para 54). 
Regarding claim 10, Fossel teaches transdermal delivery of various compositions (abstract) comprising ibuprofen (analgesic), a nitric oxide donor, a stabilization polymer, a polysorbate surfactant (abstract) and propylene glycol (table 1). 
Regarding claim 11, Fossel teaches a composition comprising water, sodium chloride, L-arginine hydrochloride (nitric oxide donor), naproxen sodium (analgesic salt), glyceryl stearate, cetyl alcohol, potassium chloride, propylene glycol, squalane, polysorbate, isopropyl myristate, oleic acid and xanthan gum (a stabilizing polymer) (all in table 1). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Ambron and Fossel to arrive at the claimed invention. Fossel provides composition components that result in high temperature stability (paragraph 4). Fossel specifically motivates agents that increase transport of the pharmaceutical agent into the skin (para 54). Thus, one would be motivated to incorporate the teachings of Fossel into the teachings of Ambron to achieve the instant invention with reasonable expectation of successfully delivering a transdermal composition with high temperature stability to the spinal areas in the body corresponding to affected dermatomes. Thus, one would be motivated to incorporate the Fossel into the Ambron teachings with reasonable expectation of successfully achieving delivery methods for more effective analgesic compositions. 

New Rejections – Necessitated By new IDS (fee paid)
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Apothecary Options (Topical Pain Creams for Management of Acute, Chronic, and Neuropathic Pain, publication date: 03/2018, evidence of date provided in a subsequent document) (Hereinafter Apothecary) and Fossel (US Patent Application Publication number US20150258196 A1, publication date 09/17/2015, previously cited). 
Regarding claims 1-8, Apothecary teaches a skin cream for the treatment of pain, said skin cream comprising an analgesic agent, such as baclofen, ketoprofen, gapapentin or ketamine or any other analgesic agent (table 1). The cream of D2 is applied, e.g. for the treatment of lower back pain or neuropathic pain so its directly targets an acute injury/inflammation or is applied via paraspinal application directly to the spinal segment of the involved dermatome, that works to block pain signals from reaching the brain. Regarding “an effective dosage of the analgesic or salt thereof”, it is interpreted such that Apothecary concentration listed in table 1 are effective. Regarding the “effective dosage of the analgesic or salt thereof is lower than the effective dosage of the analgesic or salt thereof when taken orally” limitation, Apothecary teaches concentration ranging from 0.5% to 10% for various analgesics (table 1). Apothecary also teaches “Apply a small amount, usually 1gm (an amount about the size of lima bean)” (page 7) which is interpreted to be covering doses that would be lower than an oral effective dose. This is supported by Apothecary’s disclosure of “Doctors know that drug tolerance is a significant problem with all opioid medications. Because of drug tolerance, narcotic doses can escalate over time. Many physicians are reluctant to continue prescribing large doses of narcotics for fear of misuse, abuse, or diversion. There is also a volume of literature suggesting that opioids, as single agent therapy, are not entirely effective in treating acute or chronic pain caused by nonmalignant conditions. Experience with transdermal delivery shows that, in the treatment of low back pain and neuropathic pain, patients require significantly lower doses of narcotic analgesics to control their pain. Patients are less sedated and their quality of life is greatly improved. Some experts are also suggesting that using a drug such as topical ketamine, an NMDA receptor antagonist, can actually help delay the development of opioid tolerance” (page 3).
Regarding claim 1, Apothecary teaches “The water phase acts as a skin penetration enhancer” (page 2) but does not teach “at least one skin-penetrating agent selected from the group consisting of choline chloride, magnesium chloride. sodium chloride. capsaicin. oleoresin. capsicum. and mixtures thereof”. 
Regarding claim 10, Apothecary does not teach “wherein the composition comprises a nitric oxide donor, a stabilization polymer, propylene glycol, a polysorbate surfactant, and the analgesic or salt thereof”.
Regarding claim 11, Apothecary teaches water (page 2) but does not teach “wherein the composition comprises water, sodium chloride, a nitric oxide donor, glyceryl stearate, cetyl alcohol, potassium chloride, squalane, a stabilization polymer, isopropyl myristate, oleic acid, propylene glycol, a polysorbate surfactant, and the analgesic or salt thereof”.
Regarding claim 1, Fossel teaches transdermal delivery of various compositions (abstract) comprising “choline chloride, magnesium chloride” (claim 118) as well as penetrating agents “oleoresin, capsicum” (para 54). 
Regarding claim 10, Fossel teaches transdermal delivery of various compositions (abstract) comprising ibuprofen (analgesic), a nitric oxide donor, a stabilization polymer, a polysorbate surfactant (abstract) and propylene glycol (table 1). 
Regarding claim 11, Fossel teaches a composition comprising water, sodium chloride, L-arginine hydrochloride (nitric oxide donor), naproxen sodium (analgesic salt), glyceryl stearate, cetyl alcohol, potassium chloride, propylene glycol, squalane, polysorbate, isopropyl myristate, oleic acid and xanthan gum (a stabilizing polymer) (all in table 1). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Apothecary and Fossel to arrive at the claimed invention. Fossel provides composition components that result in high temperature stability (paragraph 4). Fossel specifically motivates agents that increase transport of the pharmaceutical agent into the skin (para 54). Thus, one would be motivated to incorporate the teachings of Fossel into the teachings of Apothecary to achieve the instant invention with reasonable expectation of successfully delivering a transdermal composition with high temperature stability to the spinal areas in the body corresponding to affected dermatomes. Thus, one would be motivated to incorporate the Fossel into the Apothecary teachings with reasonable expectation of successfully achieving delivery methods for more effective analgesic compositions.

Response to Arguments
Applicant’s arguments against objections and rejections that are withdrawn are now moot. That said, Applicant’s remarks regarding the references used in the rejection above will be addressed. 
Regarding the Nielsen reference, Applicant argues that Nielsen teaches an effective topical concentration that is higher than an effective oral concentration. This argument is acknowledged but is not found persuasive. As explained above in the rejection body, while Applicant correctly demonstrates a mathematical calculation providing topical effective dosage being higher than a typical oral dose of flupirtine, this does not obviate Nielsen reference. This is because Nielsen does not provide teachings in regards to what would be the respective effective oral dose for its method for inducing an analgesic response to pain in a subject. For example, even when considering Applicant’s cited reference Singal saying “the usual oral dosage of flupirtine to treat pain is 100 mg 3 to 4 times a day”, this does not mean this would be the “effective dose” for the conditions Nielsen is treating such as “cancer pain” (example 6). If anything, one would expect the usual oral dose to be ineffective. The burden is on the Applicant to prove that the conditions being treated by Nielsen’s topical amounts would be effectively treated by a lower oral dose. Furthermore, Applicant’s does not have support from its specification in regards to the instant invention providing an effective topical dose lower than a respective effective oral dose. 
Regarding the Ambron reference, Applicant’s arguments of Ambron failing to disclose an analgesic is not found convincing because an analgesic is interpreted as a drug acting to relieve pain which Ambron teaches (discussed above). Regarding Ambron not teaching a penetration enhancer selected from the group provided in instant claim 1, the new 103 rejection under Ambron and Fossel addresses this argument. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/03/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613